ARNOLD, V.C.J.
Petitioner, Huckleberry Shell, was a candidate for the office of sheriff of Sequoyah county in the run-off primary held July 25, 1950. According to the official returns and announced results of said election by the Sequoyah county election board, he received fewer votes than did his opponent.
Within the time prescribed by law he filed an application for a recount of the votes cast in said election for said office, therein stating that: “he is not satisfied with the results of the count-of each and all of the precincts in Sequoyah county, Oklahoma, together with the absentee ballot boxes and that he desires that each and all of the ballots used in said election held on the 25th day of July, 1950, be recounted by said Sequoyah county election board in and before the district judge of this judicial district,” and deposited $250 in cash to defray the expenses of said recount.
*356The members of the board convened with the district judge in the district courtroom and after consideration of the application, on motion to dismiss, the application was dismissed and the recount refused. Thereupon this petition for writ of mandamus requiring the defendants to grant a recount of the ballots cast at said election was filed in this court.
Said petition under the rules of law this day announced in William O. Coe v. State Election Board et al., 203 Okla. 356, 221 P. 2d 774, and for the reasons therein stated, was and is sufficient to entitle said petitioner to a recount as prayed for.
Writ granted.
DAVISON, C.J., and WELCH, CORN, LUTTRELL, HALLEY, JOHNSON, and O’NEAL, JJ., concur.